UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8048


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUTHER VEREEN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:03-cr-00271-CWH-1)


Submitted:   April 22, 2010                 Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luther Vereen, Jr., Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luther Vereen, Jr., appeals the district court’s order

denying his 18 U.S.C. § 3582(c) (2006) motion.              We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.               United States v.

Vereen,    No.   4:03-cr-00271-CWH-1      (D.S.C.   Aug.    10,    2009).      We

dispense    with    oral   argument    because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2